DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurobe et al. (2015/0103853) in view of Tatsuno et al. (2003/0039276).

Regarding claim 1, Kurobe et al. disclose: a semiconductor laser device (20) (Fig. 7, [0079]); a semiconductor optical amplifier (9) configured to receive laser light emitted from the semiconductor laser device and amplify the laser light that has been received (Fig. 7, [0078]); and a first light receiving device (13 or 15) that measures an intensity of a part of the laser light emitted from the semiconductor optical amplifier, for monitoring a wavelength of the laser light (Fig. 7, [0026], [0046]).
Kurobe et al. do not disclose: measures an intensity of a part of the laser light emitted from the semiconductor laser device; wherein the semiconductor optical amplifier is located rearward in relation to a light receiving surface of the first light receiving device along a propagation direction of the laser light emitted from the semiconductor device.
Tatsuno et al. disclose: measures an intensity of a part of the laser light emitted from the semiconductor laser device (100) using first light receiving device (110) and second light receiving device (109) (Fig. 1, [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurobe by placing the beam splitters (11, 12) and photodetectors (13, 15) between the semiconductor laser device (20) and the semiconductor optical amplifier (9) in order to monitor and control the output of the semiconductor laser device. The device as modified disclose: measures an intensity of a part of the laser light emitted from the semiconductor laser device; wherein the semiconductor optical amplifier is located rearward in relation to a light receiving surface of the first light receiving device along a propagation direction of the laser light emitted from the semiconductor device.

Regarding claim 2, Kurobe as modified disclose: a collimator lens (5); and a collective lens (8), wherein the collimator lens and the collective lens are arranged between the semiconductor laser device and the semiconductor optical amplifier such that the laser light emitted from the semiconductor 

Regarding claim 3, Kurobe as modified disclose: further comprising a first beam splitter arranged between the collimator lens and the collective lens, wherein the first light receiving device (13 or 15) is arranged to receive and measure an intensity of laser light that has been partially split by the first beam splitter (beam splitters (11, 12) and photodetectors (13, 15) are placed between the semiconductor laser device (20) and the semiconductor optical amplifier (9) in the device as modified, beam splitters therefore arranged between collimator lens (5) and collective lens (8)) (Kurobe, Fig. 7, [0026], [0033]).

Regarding claim 4, Kurobe as modified disclose: further comprising a second beam splitter (12) configured to split the laser light that has been split by the first beam splitter, wherein the first light receiving device (15) is arranged to receive and measure an intensity of laser light that has been split by the first beam splitter and subsequently by the second beam splitter (Kurobe, Fig. 7, [0026], [0033]).

Regarding claim 5, Kurobe as modified disclose: wherein the laser light that the first light receiving device (15) acquires the intensity for enters the first light receiving device after being reflected by the first beam splitter and the second beam splitter (Kurobe, Fig. 7, [0026], [0033]).

Regarding claim 6, Kurobe as modified disclose: wherein a wavelength-dependent optical element (14) having transmissivity or reflectivity that is dependent on wavelength is arranged between the second beam splitter (12) and the first light receiving device (15), and the first light receiving device acquires, via the wavelength-dependent optical element, the intensity of the part of the laser light emitted from the semiconductor laser device (Kurobe, Fig. 7, [0026], [0033]).

Regarding claim 7, Kurobe as modified disclose: wherein the wavelength-dependent optical element (14) is an etalon filter (Kurobe, Fig. 7, [0026], [0033]).

Regarding claim 8, Kurobe as modified do not disclose: wherein the etalon filter is arranged at an inclination in a range of ±7 degrees with respect to light incident on the etalon filter.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser module comprising an etalon filter arranged at an inclination angle with respect to light incident on the etalon filter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the inclination angle by routine experimentation.

Regarding claim 9, Kurobe as modified disclose: further comprising: a second light receiving device (13) that acquires an intensity of laser light split by the second beam splitter (12), wherein a wavelength of the laser light emitted from the semiconductor laser device is measured based on a ratio between the intensity of the laser light acquired by the first light receiving device and the intensity of the laser light acquired by the second light receiving device (Kurobe, Fig. 7, [0033], [0047]).

Regarding claim 10, Kurobe as modified disclose: wherein the wavelength of the laser light emitted by the semiconductor laser device is subjected to feedback control, based on the ratio between the intensity of the laser light acquired by the first light receiving device and the intensity of the laser light acquired by the second light receiving device (Kurobe, Fig. 7, [0033], [0047]).

Regarding claim 11, Kurobe as modified disclose:  a thermoelectric device (2) that controls a temperature of the semiconductor laser device, wherein the thermoelectric device is subjected to feedback control, based on the ratio between the intensity of the laser light acquired by the first light receiving device and the intensity of the laser light acquired by the second light receiving device (Kurobe, Fig. 7, [0028], [0032], [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasu et al. (2003/0039277), Knopp et al. (2005/0036353), Ariga et al. (2009/0129427), Sasaki et al. (2009/0262762) and Kimoto et al. (2011/0310916).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828